UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [] TRANSITION REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 1-9720 PAR TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 16-1434688 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) PAR Technology Park 8383 Seneca Turnpike New Hartford, New York 13413-4991 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(315) 738-0600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer x Non Accelerated Filer o Smaller Reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On July 30, 2010, 14,950,966 shares of Common Stock of $0.02 par value, were outstanding. PAR TECHNOLOGY CORPORATION TABLE OF CONTENTS FORM 10-Q PART I FINANCIAL INFORMATION Item Number Page Item 1. Financial Statements (unaudited) Consolidated Statements of Income for 1 the three and six months ended June 30, 2010 and 2009 Consolidated Statements of Comprehensive Income 2 for the three and six months ended June 30, 2010 and 2009 Consolidated Balance Sheets at 3 June 30, 2010 and December 31, 2009 Consolidated Statements of Cash Flows 4 for the six months ended June 30, 2010 and 2009 Notes to Unaudited Interim Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION Item 1A. Risk Factors 22 Item 4. RESERVED 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 24 Exhibit Index 25 PART I – FINANCIAL INFORMATION Item 1.Financial Statements PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) (unaudited) For the three months ended June 30, For the six months ended June 30, Net revenues: Product $ Service Contract Costs of sales: Product Service Contract Gross margin Operating expenses: Selling, general and administrative Research and development Amortization of identifiable intangible assets Operating income Other income, net Interest expense ) Income before provision for income taxes Provision for income taxes ) Net income $ Earnings per share Basic $ Diluted $ Weighted average shares outstanding Basic Diluted See notes to unaudited interim consolidated financial statements 1 PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (unaudited) For the three months ended June 30, For the six months ended June 30, Net income $ Other comprehensive income (loss), net of tax: Foreign currency translation adjustments ) ) Comprehensive income $ See notes to unaudited interim consolidated financial statements 2 PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable-net Inventories-net Income tax refunds Deferred income taxes Other current assets Total current assets Property, plant and equipment - net Deferred income taxes Goodwill Intangible assets - net Other assets Total Assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Current portion of long-term debt $ $ Borrowings under lines of credit Accounts payable Accrued salaries and benefits Accrued expenses Customer deposits Deferred service revenue Total current liabilities Long-term debt Other long-term liabilities Shareholders’ Equity: Preferred stock, $.02 par value, 1,000,000 shares authorized ─ ─ Common stock, $.02 par value, 29,000,000 shares authorized; 16,603,721 and 16,449,695 shares issued; 14,950,966 and 14,796,940 outstanding Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost, 1,652,755 shares ) ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See notes to unaudited interim consolidated financial statements 3 PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) For the six months ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cashprovided by operating activities: Depreciation and amortization Provision for bad debts Provision for obsolete inventory Equity based compensation 13 Deferred income tax Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Income tax refunds ) ) Other current assets ) Other assets ) 28 Accounts payable ) Accrued salaries and benefits ) Accrued expenses ) ) Customer deposits ) ) Deferred service revenue ) ) Other long-term liabilities ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Capitalization of software costs ) ) Contingent purchase price paid on prior year acquisitions ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net repayments under line-of-credit agreements ) ) Payments of long-term debt ) ) Proceeds from the exercise of stock options Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net increase in cash and cash equivalents 36 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes, net of refunds See notes to unaudited interim consolidated financial statements 4 PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 1. The accompanying unaudited interim consolidated financial statements have been prepared by PAR Technology Corporation (the “Company” or “PAR”) in accordance with U.S. generally accepted accounting principles for interim financial statements and with the instructions to Form 10-Q and Regulation S-X pertaining to interim financial statements.Accordingly, these interim financial statements do not include all information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of the Company, such unaudited statements include all adjustments (which comprise only normal recurring accruals) necessary for a fair presentation of the results for such periods.The results of operations for the three and six months ended June 30, 2010 are not necessarily indicative of the results of operations to be expected for any future period.The consolidated financial statements and notes thereto should be read in conjunction with the audited consolidated financial statements and notes for the year ended December 31, 2009 included in the Company’s December 31, 2009 Annual Report to the Securities and Exchange Commission on Form 10-K. The preparation of consolidated financial statements requires management of the Company to make a number of estimates and assumptions relating to the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period.Significant items subject to such estimates and assumptions include:the carrying amount of property, plant and equipment, identifiable intangible assets and goodwill, equity based compensation, and valuation allowances for receivables, inventories and deferred income taxes.Actual results could differ from those estimates. The current economic conditions and the continued volatility in the financial markets both in the U.S and in many other countries where the Company operates, have contributed and may continue to contribute to higher unemployment levels, decreased consumer spending, reduced credit availability and/or declining business and consumer confidence. Such conditions could have an impact on consumer purchases and/or retail customer purchases of the Company’s products, which could result in a reduction of sales, operating income and cash flows. This could have a material adverse effect on the Company’s business, financial condition and/or results of operations.Additionally, disruptions in the credit and other financial markets and economic conditions could, among other things, impair the financial condition of one or more of the Company’s customers or suppliers, thereby increasing the risk of customer bad debts or non-performance by suppliers. 5 2. The Company’s net accounts receivable consist of: (in thousands) June 30, December 31, Government segment: Billed $ $ Advanced billings ) ) Hospitality segment: Accounts receivable - net Other $ $ At June 30, 2010 and December 31, 2009, the Company had recorded allowances for doubtful accounts of $1,475,000 and $1,621,000, respectively, primarily against Hospitality accounts receivable. 3. Inventories are primarily used in the manufacture and service of Hospitality products. The components of inventory, net of related reserves, consist of the following: (in thousands) June 30, December 31, Finished Goods $ $ Work in process Component parts Service parts $ $ At June 30, 2010 and December 31, 2009, the Company had recorded reserves for shrinkage, excess and obsolete inventory of $8,740,000 and $8,801,000, respectively. 4. The Company applies the fair value recognition provisions of ASC Topic 718 Stock-Based Compensation.Total stock-based compensation expense included within operating expenses for the three and six months ended June 30, 2010 was $32,000 and $13,000, respectively.These amounts were recorded net of benefits of $72,000 and $211,000 for the three and six months ended June 30, 2010, respectively, as the result of forfeitures of unvested stock options prior to the completion of the requisite service period.Total stock-based compensation expense included in operating expenses for the three and six months ended June 30, 2009 was $103,000 and $371,000, respectively.At June 30, 2010, the unrecognized compensation expense related to non-vested equity awards was $618,000 (net of estimated forfeitures) which is expected to be recognized as compensation expense in fiscal years 2010 through 2015. 5. Earnings per share is calculated in accordance with ASC Topic 260, which specifies the computation, presentation and disclosure requirements for earnings per share (EPS).It requires the presentation of basic and diluted EPS.Basic EPS excludes all dilution and is based upon the weighted average number of common shares outstanding during the period.Diluted EPS reflects the potential dilution that would occur if securities or other contracts to issue common stock were exercised or converted into common stock.At June 30, 2010, there were 215,000 anti-dilutive stock options outstanding. 6 The following is a reconciliation of the weighted average shares outstanding for the basic anddiluted EPS computations (in thousands, except per share data): For the three months ended June 30, Net income $ $ Basic: Shares outstanding at beginning of period Weighted average shares issued during the period 48 27 Weighted average common shares, basic Earnings per common share, basic $ $ Diluted: Weighted average common shares, basic Weighted average shares issued during the period 46 26 Dilutive impact of stock options and restrictedstock awards Weighted average common shares, diluted Earnings per common share, diluted $ $ For the six months ended June 30, Net income $ $ Basic: Shares outstanding at beginning of period Weighted average shares issued during the period 74 16 Weighted average common shares, basic Earnings per common share, basic $ $ Diluted: Weighted average common shares, basic Weighted average shares issued during the period 71 14 Dilutive impact of stock options and restrictedstock awards Weighted average common shares, diluted Earnings per common share, diluted $ $ 6. The Company utilizes the fair value provisions of ASC Topic 820 Fair Value Measurements and Disclosures.ASC Topic 820 describes a fair value hierarchy based upon three levels of input, which are: Level 1 − quoted prices in active markets for identical assets or liabilities (observable) Level 2 − inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities, quoted prices in inactive markets, or other inputs that are observable market data for essentially the full term of the asset or liability (observable) Level 3 − unobservable inputs that are supported by little or no market activity, but are significant to determining the fair value of the asset or liability (unobservable) 7 The Company’s interest rate swap agreement is valued at the amount the Company would have expected to pay to terminate the agreement.The fair value determination is based upon the present value of expected future cash flows using the LIBOR rate, plus an applicable interest rate spread, a technique classified within Level 2 of the valuation hierarchy described above.At June 30, 2010, the fair value of the Company’s interest rate swap included a realized loss of $192,000, and is included as a component of accrued expenses within the Consolidated Balance Sheet.The associated fair value adjustments for the three and six months ended June 30, 2010 and 2009 were$30,000 and $51,000, respectively, and $66,000 and $88,000, respectively, and are included as decreases to interest expense. 7. The Company’s reportable segments are strategic business units that have separate management teams and infrastructures that offer different products and services. The Company has two reportable segments, Hospitality and Government.The Hospitality segment offers integrated solutions to the hospitality industry.These offerings include industry leading hardware and software applications utilized in point-of-sale, back of store and corporate office applications as well as in the hotel/resort/spa marketplace.This segment also offers customer support including field service, installation, twenty-four hour telephone support and depot repair.The Government segment provides technical expertise in the development of advanced technology prototype systems primarily for the Department of Defense and other Governmental agencies.It provides services for operating and maintaining certain U.S. Government-owned communication and test sites, and for planning, executing and evaluating experiments involving new or advanced radar systems.Intersegment sales and transfers are not significant. 8 Information as to the Company’s segments is set forth below: (in thousands) For the three months For the six months ended June 30, ended June 30, Net revenues: Hospitality $ Government Other Total $ Operating income (loss): Hospitality $ $ ) $ $ ) Government Other ) Other income, net Interest expense ) Income before provision for income taxes $ Depreciation and amortization: Hospitality $ Government 20 21 41 41 Other 92 Total $ Capital expenditures: Hospitality $ Government 2 — 44 31 Other 43 Total $ Revenues by geographic area: United States $ Other Countries Total $ 9 The following table represents identifiable assets by business segment: (in thousands) June 30, December 31, Identifiable assets: Hospitality $ $ Government Other Total $ $ The following table represents identifiable assets by geographic area based on the location of the assets: (in thousands) June 30, December 31, United States $ $ Other Countries Total $ $ The following table represents Goodwill by business segment: (in thousands) June 30, December 31, Hospitality $ $ Government Total $ $ Customers comprising 10% or more of the Company’s total revenues are summarized as follows: For the three months ended June 30, For the six months ended June 30, Hospitality segment: McDonald’s Corporation 29
